IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 3, 2013

            STATE OF TENNESSEE v. JOSEPH SHANE POWELL

              Direct Appeal from the Circuit Court for Madison County
                        No. 11-24    Donald H. Allen, Judge




              No. W2012-02657-CCA-R3-CD - Filed February 27, 2014


A Madison County Grand Jury returned an indictment against Defendant, Joseph Shane
Powell, charging him with promoting the manufacture of methamphetamine. Following a jury
trial, Defendant was convicted as charged in the indictment. The trial court imposed a
sentence of eight years as a Range II multiple offender. On appeal, Defendant argues that the
evidence was insufficient to support his conviction. After a thorough review of the record,
we affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS, and J EFFREY S. B IVINS, JJ., joined.

George Morton Googe, District Public Defender; and Gregory D. Gookin, Assistant Public
Defender, Jackson, Tennessee, for the appellant, Joseph Shane Powell.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Senior Counsel; Jerry
Woodall, District Attorney General; and Brian Gilliam, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                        OPINION

I. Background

       At approximately 6:00 p.m. on August 19, 2010, Investigator Byron Maxedon of the
Jackson Madison County Metro Narcotics Unit initiated a traffic stop of a white PT Cruiser
“for a window tint violation and a seatbelt violation.” The driver of the vehicle, Tammy
Barton, pulled into the parking lot of a Maverick gas station. Investigator Maxedon asked for
Ms. Barton’s driver’s license and for permission to search the vehicle, but she would not give
consent to search. Joseph Parker, Crystal Parker, Christina Wilde, Johnny Hemby, and
Defendant were also in the vehicle. Mr. Hemby had died prior to the trial. Officer Jeremy
Stines arrived on the scene with his K-9 partner Farrow. Officer Stines walked Farrow around
the exterior of the PT Cruiser, and the dog alerted to the “presence of narcotics by the exterior
of the vehicle.”

      Officer Stines and Investigator Maxedon searched the vehicle and found three
unopened boxes of Walgreens’ brand pseudoephedrine (Wal-Act) in the car. Investigator
Maxedon testified that pseudoephedrine “is used as the primary ingredient in manufacturing
methamphetamine.” He said, “You can’t have methamphetamine unless you have
pseudoephedrine.” Investigator Stines took statements from the occupants of the vehicle.
Based on the information that Stines received, Defendant was charged with promoting the
manufacture of methamphetamine.

       Joseph Parker testified that he was living in Chester County on August 19, 2010, when
Defendant and Ms. Barton stopped by his residence. He said Defendant indicated that “he
knew a way we could get well.” Mr. Parker explained that he was addicted to morphine at
the time, and to “get well” meant using drugs. He then rode to Jackson with Defendant and
Ms. Barton. Mr. Parker’s wife, Crystal, was also in the vehicle along with Johnny Hemby,
and Christina Wilde. There was a discussion on the way to Jackson about purchasing
pseudoephedrine to exchange with someone named “Billy” for fifty dollars to buy Morphine.
Mr. Parker knew that the pseudoephedrine would be used by “Billy” to make
methamphetamine. Mr. Parker testified that either Defendant or Ms. Barton asked him to
purchase pseudoephedrine, and he was taken to a Walgreens in Jackson where he purchased
one box at the pharmacy. He said that they also stopped at two or three other Walgreens
stores in Jackson. Mr. Parker testified that Defendant had arranged the transaction with
“Billy,” who worked at Save-A-Lot.

         Christine Wilde testified that she was living in Chester County on August 19, 2010,
with Joseph and Crystal Parker. On that day, she rode to Jackson with Tammy Barton,
Defendant, the Parkers, and Johnny Hemby. Ms. Wilde testified that Defendant asked her to
purchase a box of pseudoephedrine. Ms. Wilde explained that she was addicted to Morphine
at the time and Defendant told her that he would sell the pseudoephedrine to someone to make
methamphetamine, and she would “receive the money for the equivalent [sic] of [her]
addiction at the time.” She purchased the drug at a Walgreens store on North Highland
Avenue and gave it to Defendant. Ms. Wilde testified that they stopped at two other
Walgreens stores, and Joseph and Crystal Parker each purchased a box of pseudoephedrine.




                                               -2-
      Crystal Parker testified that she rode to Jackson with Defendant and Ms. Barton on
August 19, 2010, to purchase pseudoephedrine. She also bought the drug at the Walgreens
store on North Highland Avenue. When asked why she purchased the box of
pseudoephedrine, Ms. Parker replied:

       Because [Defendant] was going to sell it to - - I’m not sure who he was for $50
       per box so that we could have money. We were going to get some of that
       profit. We weren’t going to get the whole amount, but we would get some
       money for that.

Ms. Parker specifically testified that Defendant instructed her to buy the drug. She said that
they were supposed to meet a man in the parking lot of the Save-A-Lot factory who would
buy the three boxes of pseudoephedrine. It was Ms. Parker’s understanding that the man
would be using the pseudoephedrine to make methamphetamine.

       Tammy Barton testified that she had picked Defendant up on the morning of August
19, 2010. While at a friend’s house, Ms. Barton and Defendant discussed going to Jackson
to purchase pseudoephedrine. Later that day, they picked up Mr. and Mrs. Parker, Christina
Wilde, and Mr. Hemby. Ms. Barton then drove everyone to Jackson, and they stopped at two
different Walgreens stores in Jackson. She said that she told one of the individuals in the car
what to buy at the Walgreens store. When asked how she knew what to tell the person to buy,
Ms. Barton testified:

       [Defendant] told me. He give [sic] me a label off of a box. It was a label that
       was off of a box that we were both in the car and the person was in the back
       seat and there was a label off of a box and this person was directed to buy what
       this label was of the kind of Sudafed. That’s what I remember of it.

        Ms. Barton testified that when they were later pulled over, they were on the way to a
Save-A-Lot parking lot to meet someone. Ms. Barton testified that she never heard Defendant
tell anyone to purchase pseudoephedrine; however, he directed her where to meet the person
to deliver the pseudoephedrine. She said that during one of the purchases at Walgreens by
one of the other individuals, Defendant had gone inside a convenience store and purchased
beer.




                                              -3-
II. Analysis

       Sufficiency of the Evidence

       Defendant challenges the sufficiency of the evidence for his conviction of promoting
the manufacture of methamphetamine. When an accused challenges the sufficiency of the
convicting evidence, our standard of review is whether, after reviewing the evidence in a light
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). The trier of fact, not this Court, resolves questions
concerning the credibility of the witnesses, and the weight and value to be given the evidence
as well as all factual issues raised by the evidence. State v. Tuttle, 914 S.W.2d 926, 932
(Tenn. Crim. App. 1995). Nor may this Court reweigh or re-evaluate the evidence. State v.
Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). On appeal, the State is entitled to the strongest
legitimate view of the evidence and all inferences therefrom. Id. Because a verdict of guilt
removes the presumption of innocence and replaces it with a presumption of guilt, the accused
has the burden in this Court of illustrating why the evidence is insufficient to support the
verdict returned by the trier of fact. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
“[D]irect and circumstantial evidence should be treated the same when weighing the
sufficiency of [the] evidence.” State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011).

     Tenn. Code Ann. 39-17-433 (a) provides that it is an offense “for a person to promote
methamphetamine manufacture.” More specifically:

       A person promotes methamphetamine who:

       (1) Sells, purchases, acquires, or delivers any chemical, drug, ingredient, or
       apparatus that can be used to produce methamphetamine, knowing that it will
       be used to produce methamphetamine, or with reckless disregard of its intended
       use [.]

Tenn. Code Ann. § 39-17-433(a)(1).

       Viewing the evidence in a light most favorable to the State, the proof showed that on
August 19, 2010, Defendant along with Joseph Parker, Crystal Parker, Christina Wilde, and
Tammy Barton rode to Jackson for the purpose of purchasing pseudoephedrine to resell to
someone named “Billy” to use in the manufacture of methamphetamine in exchange for $50
per box. Joseph Parker testified that either Defendant or Ms. Barton asked him to purchase
pseudoephedrine, and he was driven to a Walgreens Store in Jackson where he purchased one
box of the drug. Mr. Parker testified that Defendant had arranged the transaction with “Billy.”


                                              -4-
        Christina Wilde testified that Defendant asked her to purchase a box of
pseudoephedrine. She said that Defendant told her that he was going to sell the box of
pseudoephedrine to someone to make methamphetamine, and she would receive a portion of
the money to purchase morphine, a drug to which she was addicted. Crystal Parker also
testified that Defendant instructed her to buy a box of pseudoephedrine from a Walgreens in
Jackson so that he could sell it to someone else for the purpose of manufacturing
methamphetamine. Ms. Parker said that she was supposed to receive a portion of the money
from the drug sale. Tammy Barton testified that Defendant had given her a label from a box
of pseudoephedrine so that she and others would know what to buy. Although Ms. Barton
testified that she never heard Defendant tell anyone to purchase pseudoephedrine, he directed
her to the parking lot of the Save-A-Lot factory to meet “Billy” and deliver the boxes of
pseudoephedrine to him.

        Although Defendant suggests that the credibility of the State’s witnesses was suspect
due to their drug addiction and previous criminal records, as stated above, the trier of fact, not
this Court, resolves questions concerning the credibility of the witnesses, and the weight and
value to be given the evidence as well as all factual issues raised by the evidence. Tuttle, 914
S.W.2d at 932.

      Based on our review of the evidence, we conclude that the evidence was sufficient to
support beyond a reasonable doubt Defendant’s conviction for promoting the manufacture of
methamphetamine. Defendant is not entitled to relief on this issue.

       For the foregoing reasons, the judgment of the trial court is affirmed


                                                     ___________________________________
                                                     THOMAS T. WOODALL, JUDGE




                                               -5-